GOLDTHWAITE, J.
1. In all proceedings for the final settlement of a solvent estate before the county Court, though the administrator may be cited by any one of the distributees, the parties to the final decree must necessarily be the administrator, on the one side, and the distributees on the other.
2. The distributees named in the judgment of the county Court, occupy the position of joint plaintiffs, not because their interests are necessarily joint, but because the judgment arises out of the same proceedings. A similar practice must prevail in cases of the description as that adopted in Chancery cases. In Cullum v. Batre, 1 Ala. Rep. 126; we settled the rule applicable to defendants in Chancery when a decree is sought to be revised by them, when the decree is against more defendants than one, though the writ of error may be sued out in the names of all by any one of them, the case cannot be removed piece-meal, but must be reversed or affirmed in such a manner as to preserve the unity of the suit. So, in the present case, although, the judgment of the county Court is several in its terms against the administrator in favor of each of the distrib-utees, it is evident, if the decree for final settlement is reversed, it must necessarily affect all of the distributees ; or the unity of the proceedings must be destroyed; hence results the necessity, that all the distributees in whose favor decrees are pronounced, should join in the writ of error.
3. We gather from the recitals of this record, that there were three persons entitled to distribution of this estate, — Samuel T. Jones in right of his wife, Rachel; Rachel Merrill the widow of the deceased ; and the administrator himself. The proceedings are all entitled in the name of Jones alone. The writ of error could have been sued out by Jones and his wife jointly, with Rachel Merrill, or by them alone, but using the name of the co-distributee. The writ of error was improperly *195•issued in this case, and no parties are máde in the Circuit Court, either as plaintiffs or defendants. The Circuit Court had no proper jurisdiction of the case, and should have dismissed it, unless a proper writ of error had been substituted.
4. As the Circuit Court had no jurisdiction of the case, in the manner in which it was presented, it is obvious, that this Court cannot affirm a decree, which has nothing to support it. We may remark, that there was no exception taken to the judgment of the county Court; and, if the slaves directed to be distributed by the interlocutory order, were not brought into the settlement, this fact does not appear upon the record, either in the action of the Court, when the final settlement was had’; or by the exception of those interested. It is doubtful, therefore, if the decree of the County Court was shewn to be erroneous. However, this may be, it is certain, that the proper course was to dismiss the writ of error. We therefore reverse the judgment of reversal, and remand the case, with instructions to dismiss the writ of error, unless the parties shall agree to substitute such a one as will give jurisdiction to the Circuit Court.